Case
  Case
     9:18-cv-80176-BB
        9:18-cv-80176-BBDocument
                          Document
                                 155178
                                     *SEALED*
                                        Entered on
                                                Entered
                                                   FLSD on
                                                        Docket
                                                           FLSD05/07/2019
                                                                Docket 04/18/2019
                                                                           Page 1 ofPage
                                                                                     4
                                         1 of 4


                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

    IRA KLEIMAN, as personal representative of
    the estate of David Kleiman, and W&K INFO
    DEFENSE RESEARCH, LLC

            plaintiffs,
    v.                                                             Case No. 9:18-cv-80176 (BB/BR)

    CRAIG WRIGHT,

          defendant.
    _____________________________________/


         DR. CRAIG WRIGHT’S MOTION REGARDING PRODUCTION OF A LIST OF THE
               PUBLIC ADDRESSES OF HIS BITCOIN AS OF DECEMBER 31, 2013
                                 FILED UNDER SEAL

            The Court has ordered Dr. Wright to identify all public addresses that he owned as of

    December 31, 2013 or, if he cannot do so, explain why identification is unduly burdensome. Dr.

    Wright does not have a complete list of the public addresses that he owned as of any date. To

    create such a list would be unduly burdensome. A Bitcoin public address is an identifier of 26-35

    alphanumeric characters. Such addresses are not intended to be memorized and remembered for a

    period of nearly a decade. However, Dr. Wright knows that he mined                blocks on the

    blockchain. Because the public addresses associated with blocks are publicly available, Dr. Wright

    is able to identify the public addresses associated with the        blocks on the blockchain and

    provides those public addresses below.                                          Dr. Wright did not

    keep track of which Bitcoin blocks he mined. Dr. Wright does not know any of the other Bitcoin

    public addresses.




                                                      1
Case 9:18-cv-80176-BB Document 178 Entered on FLSD Docket 05/07/2019 Page 2 of 4
Case 9:18-cv-80176-BB Document 178 Entered on FLSD Docket 05/07/2019 Page 3 of 4
Case
  Case
     9:18-cv-80176-BB
        9:18-cv-80176-BBDocument
                          Document
                                 155178
                                     *SEALED*
                                        Entered on
                                                Entered
                                                   FLSD on
                                                        Docket
                                                           FLSD05/07/2019
                                                                Docket 04/18/2019
                                                                           Page 4 ofPage
                                                                                     4
                                         4 of 4




           Respectfully submitted,


                                                      Attorneys for Dr. Craig Wright

                                                      RIVERO MESTRE LLP
                                                      2525 Ponce de Leon Boulevard, Suite 1000
                                                      Miami, Florida 33134
                                                      Telephone: (305) 445-2500
                                                      Fax: (305) 445-2505
                                                      Email: arivero@riveromestre.com
                                                      Email: arolnick@riveromestre.com
                                                      Email: zmarkoe@riveromestre.com
                                                      Email: receptionist@riveromestre.com
                                                      By: s/ Andres Rivero
                                                      ANDRES RIVERO
                                                      Florida Bar No. 613819
                                                      AMANDA MCGOVERN
                                                      Florida Bar No. 964263
                                                      ALAN H. ROLNICK
                                                      Florida Bar No. 715085
                                                      ZAHARAH MARKOE
                                                      Florida Bar No. 504734


                                     CERTIFICATE OF SERVICE

           I certify that on April 18, 2019, I electronically filed this document with the Clerk of the
    Court using CM/ECF and the procedures for filing under seal. I also certify that this document is
    being served today on all counsel of record by electronic mail.


                                                                 /s/ Andres Rivero_______
                                                                 Andres Rivero




                                                      4
